                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

PAUL PRUITT,

      Plaintiff,
v.                                                    Case No. 8:17-cv-2355-T-AAS

NANCY A. BERRYHILL, Deputy
Commissioner of Operations,
Social Security Administration,

      Defendant.
______________________________________/

                                      ORDER

      Paul Pruitt moves for an award of attorney’s fees and costs, which the

Commissioner does not oppose. (Doc. 20). Mr. Pruitt requests $3,885.67 in attorney’s

fees, and $400.00 in filing costs, under the Equal Access to Justice Act (EAJA), 28

U.S.C. Section 2412. The EAJA permits awards for reasonable attorney’s fees and

filing costs to a prevailing party against the United States. 28 U.S.C. § 2412.

      The November 5, 2018 order reversed and remanded the Commissioner’s final

decision under sentence four of 42 U.S.C. Section 405(g) for further administrative

proceedings. (Doc. 17). The Clerk entered judgment in Mr. Pruitt’s favor. (Doc. 18).

Mr. Pruitt now requests an award of attorney’s fees and filing costs under the EAJA.

(Doc. 20).

      The Commissioner does not contest the following: Mr. Pruitt is the prevailing

party; Mr. Pruitt’s net worth was less than $2 million when he filed his complaint;

the Commissioner’s position was not substantially justified; no special circumstances
                                        1
make an attorney’s fees award unjust; and Mr. Pruitt’s attorney’s fees request is

unreasonable. A court should grant a Social Security claimant’s request for attorney’s

fees when it is unopposed. See Jones v. Colvin, No. 8:13-CV-2900-T-33AEP, 2015 WL

7721334 (M.D. Fla. Nov. 30, 2015) (awarding unopposed attorney’s fees request).

Therefore, Mr. Pruitt is entitled to $3,885.67 in attorney’s fees and $400.00 in filing

costs.

         Attorney’s fees awarded to a claimant under the EAJA can be offset to satisfy

the claimant’s pre-existing debt to the United States. Astrue v. Ratliff, 560 U.S. 586,

589 (2010). Following this order, the United States Department of the Treasury will

determine whether Mr. Pruitt owes a debt to the United States. Mr. Pruitt also

assigned his rights to EAJA fees to his attorney. (Doc. 20-2). So, if Mr. Pruitt has no

federal debt, the United States will accept Mr. Pruitt’s assignment of EAJA fees and

pay the fees directly to his counsel.

         Accordingly, it is ORDERED that Mr. Pruitt’s motion for attorney’s fees under

the EAJA (Doc. 20) is GRANTED. Mr. Pruitt is awarded $3,885.67 in attorney’s fees

and $400.00 in filing costs.

         ENTERED in Tampa, Florida on February 5, 2019.




                                           2
